Citation Nr: 1518518	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-06 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back spasms, also claimed as low back condition secondary to service-connected patellofemoral pain syndrome of the knees.  

2.  Entitlement to service connection for allergic rhinitis claimed as sinusitis due to nose injury.  

3.  Whether referral for extraschedular consideration of the issue of entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1988 through April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and a September 2010 rating decision of the RO in Waco, Texas.  The case is currently under the jurisdiction of the RO in Waco, Texas.  

In April 2013, the Board declined to refer the Veteran's claim of entitlement to an evaluation in excess of 10 percent for extraschedular consideration.  The Board also denied a separate evaluation of 10 percent based on instability of the left knee.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims, and in June 2014, the Court issued a Memorandum decision affirming the Board's denial of a separate evaluation based on instability and vacating and remanding the Board's decision not to refer this issue for extraschedular consideration.  In the April 2013 decision, the Board also remanded the issues of entitlement to service connection for a low back disability and allergic sinusitis for additional evidentiary development.  These issues were not before the Court. 

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Waco, Texas.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The Board notes that, in addition to the paper claims file, there are electronic files as well (Virtual VA and the Veterans Benefits Management System (VBMS)).  A review of the electronic record reveals that additional evidence, including VA treatment records through February 2014, has been associated with the record.  The Veteran notified VA in February 2015 that he waived his right to have his case remanded to the Agency of Original Jurisdiction (AOJ) for review of any additional evidence.  See 38 C.F.R. § 19.31 (2014).  


FINDINGS OF FACT

1.  The Veteran does not suffer from a low back disability that manifested during, or as a result of, military service, nor is it secondary to a service-connected knee disability.  

2.  The Veteran does not suffer from a condition such as allergic rhinitis that manifested during, or as a result of, active military service.  

3.  The Veteran's left knee symptomatology is fully represented by the rating criteria and there is no basis for referral for extraschedular consideration.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2014).

2.  The criteria for establishing entitlement to service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309 (2014).

3.  The criteria for referring a claim of entitlement to an evaluation in excess of 10 percent for extraschedular consideration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in February 2005, November 2005and October 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2005, July 2006, June 2010, October 2010, May 2013 and June 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Private treatment records have also been associated with the claims file.  

Additionally, the Board finds there has been substantial compliance with its April 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The Veteran's claims file was forwarded to VA examiners for addendums to the prior reports.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Lumbar Spine

The Veteran contends that he is entitled to service connection for a lumbar spine disability.  Specifically, he is asserting that his current lumbar spine disability is secondary to his service-connected knee disabilities.  He is not alleging that a lumbar spine disability manifested during, or as a result of, active military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's current lumbar spine disability was neither caused by, nor aggravated by, his service-connected knee disabilities.  As such, service connection cannot be established.  

A November 2004 evaluation of the spine revealed intervertebral disc spaces to be preserved without narrowing, spondylolisthesis or spurring.  There were no focal lytic or sclerotic bony lesions seen.  X-rays revealed a normal lumbosacral spine. 

According to an April 2005 VA treatment note, the Veteran was experiencing low back pain due to his knee pain.  This was the Veteran's own assertion and no further rationale or discussion of this connection was provided.  

The Veteran was afforded a VA examination for his claimed lumbar spine disability in July 2006.  The Veteran reported that the onset of this condition was gradual in 2004.  Upon examination it was determined that the Veteran had a history of low back spasms but that he presently had a normal lumbosacral spine.  The examiner opined that the Veteran's low back spasms were less likely than not related to his bilateral knee condition.  The only rationale provided was that the spine examination was normal.  

Thereafter, according to a June 2007 computed tomography (CT) scan of the lumbar spine, the Veteran had broad-based central disc herniation or disc bulging at L5-S1, possibly causing impingement of the adjacent S1 nerve root sheaths bilaterally.  L3-4 and L4-5 levels also reveal disc bulging but without any evidence of spinal stenosis.  

An October 2007 VA neurology consultation report notes that the Veteran had been suffering from knee pain since service.  The Veteran felt this was relevant because due to his knee pain, he tended to favor one leg over the other.  He noted that when doing this he began to have low back pain that became worse over the last 3 to 4 years.  

A January 2008 magnetic resonance image (MRI) revealed moderate disc bulging or a broad-based disc herniation at L5-S1, which was touching the S1 nerve root sheaths bilaterally.  Occasional or postural impingement of the nerve roots, especially the left S1 nerve root sheaths, could not be excluded.  A February 2008 VA treatment note reflects a history of insidious onset of progressive low back pain 3 to 4 years earlier.  

A December 2009 prison note also reflects complaints of chronic lumbar pain.  An October 2008 VA treatment note also reflects a history of low back pain.  The Veteran was diagnosed with chronic axial mechanical low back pain, probably secondary to his left lower lumbar facetarthropathy and L5-S1 discogenic pain.  

An addendum to the previous examination report was prepared in May 2013.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that knee pain and or asymmetric pain is not a risk factor for disc herniation as has occurred in this Veteran.  However, this problem can occur with aging and daily life activities, especially lifting heavy materials such as the Veteran did with his job.  Asymmetric knee pain causing asymmetric stress (or loading) on the spinal column also does not cause a disc herniation.  In support of his opinion, the examiner quoted an article titled "Lumbosacral Radiculopathy: Pathophysiology, Clinical Features, and Diagnosis:"  The quote is as follows:

Degenerative spondylotic changes are common with aging and usually do not result in radiculopathy.  Low back pain associated with degenerative changes is distinct from radicular pain and is much more frequent.  Given the inability to ascertain the exact cause, it is commonly referred to as nonspecific low back pain.  One school of thought suggests that degenerative spondylotic change is led by age-related change in the nucleus pulposus of the disc.  With age, there is gradual narrowing of the disc space coincident with changes in disc proteoglycan composition.  Later, cracks develop in the disc, and deposits of gas and calcification may form.  Eventually the disc material becomes desiccated and friable.  Age-related changes also occur in the annulus fibrosus, which becomes more fibrotic and less elastic.  Fissures develop, and calcium is deposited.  As the disc shrinks and the intervertebral disc space narrows, the annulus tends to buckle out.  

The examiner further noted that routine lumbar x-rays taken in 2004 and 2006 did not show any disc space narrowing and no spondylotic changes were seen on the x-rays or CT scan of the low back.  As such, the examiner concluded that no nexus existed between the bilateral knee pain and the Veteran's low back condition.  

In June 2013, the examiner provided an additional addendum.  It was again noted that the examiner reviewed the Veteran's claims file.  The examiner concluded that it was not at least as likely as not that the Veteran's lumbar spine disability was aggravated beyond its natural progression as a result of his service-connected disabilities.  The examiner explained that the progression of the lumbar spine from normal to herniated nucleus pulposus (HNP) was a result of aging of the body and wear and tear on the back.  Normal lifting, bending, and twisting cause stress on the lumbar spine that is normal as we age.  The back disease actually occurred at around the same time as the degenerative joint disease of the bilateral knees.  The knees did not cause the HNP nor have they resulted in worsening of the HNP according to radiologic findings.  These disease processes are separate and are not dependent on each other for worsening or aggravation.  No aggravation has occurred to the back disorder as a result of the bilateral knee disorder.  

The preponderance of the evidence demonstrates that service connection is not warranted for a disability of the lumbar spine.  The Veteran's service treatment records reflect no treatment for a back disability and the Veteran has not alleged that his symptomatology arose during, or as a result of, active military service or within one year of discharge from service.  Rather, the Veteran has alleged that this condition is secondary to his service-connected knee disabilities.  However, there is no competent and credible evidence of record suggesting that the Veteran's knee disabilities caused, or aggravated, his current lumbar spine disability.  According to the July 2006 VA examiner, it was less likely than not that the Veteran's current lumbar spine disability was related to his service-connected knee disabilities.  No rationale was provided so the Veteran's claims file was again reviewed in May 2013.  According to the examiner, knee pain and or asymmetric pain is not a risk factor for disc herniation.  The examiner explained that asymmetric knee pain causing asymmetric stress (or loading) on the spinal column also does not cause a disc herniation and cited medical literature in support of this proposition.  The examiner further explained the following month that it was not as likely as not that the Veteran's lumbar spine disability was aggravated by his service-connected bilateral knee disabilities.  The examiner explained that the progression of the Veteran's spine disability was a result of the aging process and activities such as bending and lifting.  The Veteran's HNP was also a totally separate disease process.  As such, the preponderance of the evidence of record demonstrates that service connection for a lumbar spine disability is not warranted.  

The Board recognizes that the Veteran believes he is entitled to service connection for a low back disorder.  However, the record does not reflect that the Veteran has the requisite training or expertise to offer an opinion as complex as linking a current lumbar spine disability to a disability of another joint.  While the Veteran did report in April 2005 that his back pain was related to his knee pain, the record contains no competent evidence in support of this claim.  As such, the Veteran's assertions fail to demonstrate that service connection is warranted for a lumbar spine disability.  
In July 2012, the Veteran testified that a doctor had told him that his back condition was caused by him overcompensating for his knee problem.  There, however, is no such medical statement of record.  Thus, the record is devoid of a positive nexus medical opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two with an analysis that the Board can consider and weigh against the contrary opinion provided by the 2013 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the only probative medical opinion of record is negative. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a lumbar spine disability as secondary to service-connected knee disabilities must be denied.

Allergic Rhinitis

The Veteran also contends that he is entitled to service connection for allergic rhinitis.  Specifically, he has related this to injuries during military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's allergic rhinitis did not manifest during, or as a result of, active military service.  As such, service connection cannot be established.  

The Veteran's service treatment records do not reflect that allergic rhinitis manifested during, or as a result of, active military service.  The record reflects that the Veteran sustained an injury to the nose in August 1988.  There is no evidence of allergic rhinitis developing as a result of this injury.  The Veteran was seen with complaints of cold symptoms in April 1993.  However, there is no evidence to suggest that this was related to any chronic disability.  According to a report of medical history associated with an October 1993 examination, the Veteran denied sinusitis or hay fever.  The Veteran was seen in December 1993 with complaints of clogged up sinuses and tightness of the chest.  However, allergic rhinitis was not diagnosed at this time.  The Veteran was noted to have possible flu symptoms.  There is no further evidence to suggest that the Veteran was diagnosed with a chronic disability, such as allergic rhinitis, during active military service.  

Likewise, post-service treatment records reflect that the Veteran's current allergic rhinitis did not manifest during, or as a result of, active military service.  According to a July 2006 VA examination report, the Veteran had been suffering from constant nasal stuffiness since 1997.  He denied any stuffiness prior to this date.  He also denied discharge, headaches, tenderness or antibiotic treatments, except for allergic rhinitis.  The examiner diagnosed the Veteran with allergic rhinitis that began in 1997.  The examiner concluded that this condition was not secondary to the contusion of the nose he suffered in service.  No rationale was provided in support of this opinion.  

According to a June 2010 VA examination report, the Veteran stated that he was struck in the face by another soldier.  This resulted in black eyes and a swollen nose.  He also reported being elbowed in 1993 while playing basketball.  The examiner diagnosed the Veteran with a deviated nasal septum.  It was also noted that the Veteran suffered from allergic rhinitis.  No opinion regarding etiology of allergic rhinitis was provided.  

An addendum to the previous VA examination report was prepared in May 2013.  The examiner explained that allergic rhinitis is associated with specific signs and symptoms seen in the nasal passages as a result of an allergic reaction to environmental allergens that the person breaths in through the nose.  Acute trauma to the nose (contusion) heals and is not a risk factor for allergic rhinitis.  There is no nexus between a contusion and allergic rhinitis.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for allergic rhinitis.  There is no credible evidence of this condition manifesting during military service.  Post-service treatment records demonstrate that this condition did not manifest until 1997 per the Veteran's own admission.  There is also no competent and credible evidence of record linking this condition to military service, to include an in-service injury to the nose.  The July 2006 VA examiner did not provide rationale in support of the negative opinion.  In a May 2013 addendum, it was explained that allergic rhinitis is associated with specific signs and symptoms seen in the nasal passages as a result of an allergic reaction to environmental allergens and that acute trauma to the nose was not a risk factor for allergic rhinitis.  As such, the preponderance of the evidence of record demonstrates that service connection for allergic rhinitis is not warranted.  

The Board recognizes that the Veteran believes his allergic sinusitis is service-connected.  However, as previously noted, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking allergic rhinitis to an injury years earlier.  As such, the Veteran's assertions do not reflect that service connection is warranted.  In July 2012, he testified that he suffered from a deviated septum after getting hit in the nose and that his doctor had told him that his allergic sinusitis arose as a result of his deviated septum.  There, however, is no such medical statement of record.  Thus, the record is devoid of a positive nexus medical opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two with an analysis that the Board can consider and weigh against the contrary opinion provided by the 2013 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the only probative medical opinion of record is negative. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for allergic sinusitis must be denied.
Extraschedular Consideration

Left Knee

Finally, the Veteran contends that he is entitled to an evaluation in excess of 10 percent for a left knee disability on an extraschedular basis.  However, the preponderance of the evidence of record demonstrates that referral of this case for extraschedular consideration is not warranted.  

The Veteran's service treatment records show that he injured his knees on several occasions during military service.  Following the submission of his claim for service connection, he was afforded a VA examination in April 2001 which showed a diagnosis of bilateral patellofemoral pain syndrome.  He was subsequently granted service connection in a September 2002 rating decision and a 10 percent evaluation was assigned.  This rating was continued by rating decisions in January and August 2005.  

The Veteran's service-connected patellofemoral syndrome of the knees is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5020.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as synovitis based on the criteria found under Diagnostic Code 5020.  

Under Diagnostic Code 5020, synovitis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Codes 5260-61).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

During the October 2004 VA examination, the Veteran reported a history of pain and stiffness of the knees which was getting worse.  He indicated that his left knee would give out and felt weak.  There was no history of swelling, heat, redness or instability.  He treated the pain with Naproxen with some relief and no side effects.  The Veteran reported temporary impairment in standing and walking upon flare-up.  There were no episodes of dislocation or recurrent subluxation and there was no inflammatory arthritis or constitutional symptoms.  With regard to the effects of the condition on the Veteran's usual occupation and daily activities, the Veteran reportedly had pain in his knees on prolonged standing or walking.  He had discomfort on squatting, climbing up and down the stairs and was unable to jump.  His daily activities were not significantly affected and he remained independent in self-care and activities of daily living.  It was noted that the Veteran's bilateral knee disorder interfered with his ability to fully enjoy recreational activities, complete vigorous household chores and engage in any forms of employment that might require continuous demanding physical endurance.  

During the July 2005 VA examination, the Veteran reported stiffness, swelling and popping in his knees.  These symptoms occurred constantly but he indicated that his condition did not cause incapacitation.  At that time he was treated with knee braces and Naproxen.  He had not had any prosthetic implants of the joint.  The functional impairment was deemed to involve walking and running and he had not worked when he developed this disorder.  Examination revealed a normal range of motion that was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The Veteran was afforded an additional VA examination of the knees in July 2006.  The Veteran complained of popping and a sensation of instability to valgus on the left knee.  He also complained of retropatellar pain upon using stairs.  His knees would reportedly swell if he played basketball with his kids.  The knees did not lock, give way or show lack of endurance.  The Veteran reported daily pain that he rated as a 7 to an 8 out of 10.  His pain was improved upon resting within 30 minutes.  Both knees might hurt at night sometimes, however.  There was no decrease in range of motion or joint function during flare-ups unless the knee swelled.  It was noted that a hinged brace was used.  There had been no episodes of dislocation or recurrent subluxation.  There was no inflammatory arthritis.  The examiner noted that there was no effect on activities of daily living but that the Veteran's knee disability did impact recreational activities.  

Examination revealed a full range of motion (0 to 140 degrees).  There was no painful motion, stability was normal and McMurray's, Lachman's and Drawers testing were negative.  There was no weakness, tenderness, abnormal movement or guarding of movements, effusion, swelling or deformities.  Repetitive squats did not decrease range of motion or joint function but caused repeated painful pops on the left knee.  There was no indication of abnormal weight-bearing and ankylosis was not present.  Leg length was normal and there was no inflammatory arthritis.  X-ray examination revealed linear ossification at medial supracondylar region of the left femur suggesting Pellegrini-Steida disease.  There was also a small ossification inferior to the left patella.  Otherwise, the X-ray was negative and showed a plain radiographic study of the knee.  The diagnosis was post-traumatic Pellegrini-Steida disease of the left knee.  

An October 2006 record also notes that the Veteran had to wear a knee brace most of the time.  An April 2008 prison note indicates that the Veteran was suffering from left knee problems.  It was questioned whether the Veteran could wear his brace in prison, and if so, whether he would need a single cell.  

An October 2010 general VA examination report notes that the Veteran's patellar femoral syndrome (PFS) and left knee had no effects on his usual occupation or his usual daily activities.  The Veteran reported that he was taking college courses while seeking employment.  Examination revealed no objective evidence of pain on active motion and no pain on motion after at least three repetitions.  The examiner concluded that the Veteran's PFS had no effect on usual occupation and resulting work problems and no effect on usual daily activities.  The Veteran could function in an occupational environment based on his service-connected conditions.  However, it was noted that his nonservice-connected substance abuse could hinder him from employment.  

An August 2011 VA examination report noted a diagnosis of mild degenerative joint disease of both knees.  The Veteran stated that he had pain and swelling of the knees and that they gave out and sometimes locked up.  He wore braces on both knees and stated that the left knee was worse than the right.  The Veteran denied flare-ups.  There was no indication that the Veteran's bilateral knee disorder resulted in functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation or prosthesis.  The examiner noted that the Veteran's bilateral knee disorder did not impact his ability to work.  In summary, the examiner wrote that the Veteran's bilateral knee examination was essentially normal.  The mild degenerative joint disease found on X-ray examination was consistent with normal findings for the Veteran's age.  

The preponderance of the above evidence demonstrates that the Veteran's claim should not be referred to the AOJ for extraschedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the evidence of record and the Veteran's lay assertions.  However, there is no basis for referral for extraschedular consideration in this case.  
In the June 2014 CAVC Memorandum, the Court found that the Board failed to explain how a diagnostic code based on limitation of motion accounts for the Veteran's complaints of pain, swelling, and popping, and the Board failed to explain how, if at all, the Veteran's Pellegrini-Stieda disease is contemplated in the assigned disability rating.  [The Veteran's representative before the Court also argued that the Board failed to discuss how the rating criteria contemplated complaints of "giving way" and "locking on use"; however, the Board observes that its reasons and bases for denying a higher schedular rating were upheld by the Court which included the Board's discussion on why a higher or separate rating was not warranted under Diagnostic Code 5257 (recurrent subluxation or lateral instability), which contemplates instability in the knee, and Diagnostic Code 5258 (dislocated semilunar cartilage) and Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), which contemplate locking of the knee.]  First, the Board observes that service connection has been in effect for patellofemoral pain syndrome of the left knee since November 30, 2000 and over the course of the years, x-rays have showed evidence of Pellegrini-Stieda disease affecting the left knee.  Crucially, there has been no attempt by VA to distinguish any functional impairment associated with the left knee from Pellegrini-Stieda disease from any functional impairment associated with the left knee from patellofemoral pain syndrome.  Rather, all functional impairment associated with the left knee has been evaluated as associated with the service connected disability.  See, e.g., RO rating decision dated in December 2006.  Thus, the critical inquiry for the Board is the severity of the functional impairment associated with the Veteran's left knee.  The Veteran's use of a hinged brace for "support" of the knee is contemplated under Diagnostic Code 5257, and the Board's finding that the Veteran is not entitled to a separate rating there under was upheld by the Court.  The Veteran's complaints of pain and swelling including with use of the knee are contemplated under Diagnostic Code 5020.  The Schedule of Ratings for the Musculoskeletal System, provides that the diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  Significantly, the criteria recognize that limitation of motion can be shown by findings such as swelling and painful motion.  Thus, Diagnostic Code 5020 contemplates pain and swelling.  "Popping" is not specifically mentioned under the rating schedule but the rating schedule does not purport to cover every symptom and every disease.  See 38 C.F.R. § 4.20 (2014) (providing that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Here, the Veteran associated episodes of popping as pain with activity (see, e.g., July 2006 VA examination report).  For reasons stated above, painful motion is contemplated under Diagnostic Code 5020 and the Veteran is in receipt of compensation for painful limitation of motion.  Thus, the Board finds that the Veteran's use of a hinged brace for support and complaints of pain, swelling, and popping are contemplated by the rating schedule.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Indeed, while the October 2004 VA examiner noted that the Veteran's knee disorder interfered with his ability to engage in employment that required continued demanding physical endurance, and the July 2005 examiner noted that the Veteran's knee condition had a "moderate" effect on his occupation, the October 2010 and August 2011 VA examiners were of the opinion that the knee did not impact his ability to work.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1 (2014). Crucially, the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Id.  Crucially, the degrees of disability specified are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  While the Veteran testified in July 2012 that he was not getting called back after interviewing for jobs after they saw his knee brace, the Veteran's perception is not probative and outweighed by the foregoing medical evidence that fails to show the left knee manifests marked interference with employment.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

	
ORDER

The claim of entitlement to service connection for a lumbar spine disability is denied.  

The claim of entitlement to service connection for allergic rhinitis is denied.  

The claim seeking referral of an evaluation in excess of 10 percent for a left knee disability on an extraschedular basis is denied.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


